EXHIBIT 10.13
ARBITRON INC.
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made January 7, 2009 by and
between Arbitron Inc., a Delaware corporation (the “Company”), and Michael P.
Skarzynski, an individual (“you”) (and, together, “Parties”).
     NOW THEREFORE, in consideration of your acceptance of employment, the
Parties agree to be bound by the terms contained in this Agreement as follows:
     1. Engagement. Beginning January 12, 2009 (the “Effective Date”), the
Company will employ you as President and Chief Executive Officer of the Company.
You will report solely and directly to the Board of Directors of the Company
(the “Board”). You will have the responsibilities, duties and authorities the
Board specifies from time to time, which will be commensurate with the president
and chief executive officer of public entities of similar size and character.
The Board will appoint you as a Director in a special Board meeting before or as
soon as practicable following the Effective Date. For so long as you remain
Chief Executive Officer of the Company, the Board intends to nominate you to the
Board and, if elected by the Company’s stockholders you will serve in such
capacity without additional consideration while employed. You will at all times
comply with all policies of the Company then in effect.
     2. Commitment. During and throughout the Employment Term (as defined in
Section 3 below), you must devote substantially all of your full working time
and attention to the Company. During the Employment Term, you must not engage in
any employment, occupation, consulting or other activity for direct or indirect
financial remuneration unless approved by the Board; provided, however, that you
may, subject to compliance with the notice and consent requirements set forth in
the Company’s Corporate Governance Policies and Guidelines, (i) serve in any
capacity with any professional, community, industry, civic (including
governmental boards), educational or charitable organization, (ii) serve on
for-profit entity board(s) having obtained prior consent and written approval
from the Board’s Nominating and Corporate Governance Committee and (iii) subject
to the Company’s policies applicable to all employees, make investments in other
businesses and manage your and your family’s personal investments and legal
affairs; provided that any such activities described in clauses (i)-(iii) above
do not materially interfere with the discharge of your duties as the Chief
Executive Officer of the Company. You will perform your services under this
Agreement at the Company’s headquarters in Columbia, Maryland.
     3. Employment Term. You are an at-will employee. Your employment with the
Company under this Agreement will begin on the Effective Date and will continue
until your employment terminates (such employment period, the “Employment
Term”).
     4. Cash and Stock Compensation.
          (a) Base Salary. During your employment hereunder, you will receive a
base salary at a monthly rate of $41,666.67, annualizing to $500,000 (“Base
Salary”). The Company

 



--------------------------------------------------------------------------------



 



will pay your Base Salary in accordance with the Company’s regular payroll
practices. The Board will review your Base Salary no less frequently than
annually. If increased, the increased Base Salary will become the Base Salary
for all purposes of this Agreement. Your Base Salary will not be decreased
without your written consent.
          (b) Incentive Bonus. Upon meeting the applicable performance criteria
established by the Company’s Compensation and Human Resources Committee of the
Board (the “Compensation Committee”) in its sole discretion, you will be
eligible to receive an annual incentive bonus (the “Annual Bonus”) for a given
fiscal year of the Company targeted at an amount equal to 100% of your Base
Salary in effect at the beginning of such fiscal year (“Target Bonus”). For
performance exceeding such applicable performance criteria in the sole judgment
of the Compensation Committee, the Annual Bonus will be increased to an amount
in excess of the Target Bonus up to a maximum of 200% of your Base Salary in
effect at the beginning of such fiscal year, which additional bonus amount the
Compensation Committee will determine in its sole discretion. The Annual Bonus,
if any, will be paid when other executives receive their bonuses under
comparable arrangements but, in any event, between January 1 and April 30 of the
year following the year with respect to with it is earned. The Company will pay
you the 2009 Annual Bonus in the minimum amount of $250,000 provided that you
are an employee in good standing as of December 31, 2009.
          (c) Compensatory Stock Awards. Subject to the Compensation Committee’s
approval, as soon as administratively practicable on or following the Effective
Date, the Company will grant you an equity award to be valued at $1,250,000 on
the date of grant, with the award divided by value into 50% stock options and
50% restricted stock units (where the value for the options is determined using
the Company’s standard Black-Scholes assumptions applied as of the date of grant
and where the value for the restricted stock units is determined by dividing the
target value for the restricted stock units by the Common Stock’s fair market
value on the date of grant) (the “Inducement Grant”), each with respect to the
Company’s common stock, par value $0.50 (the “Common Stock”). Subject to the
Compensation Committee’s further approval, you will receive an additional grant
(the “First Year Grant”) prior to or in connection with the February 2009 grant
cycle, valued at $1,250,000 and divided into options and restricted stock units
in the same manner as the Inducement Grant but based on the fair market value of
the Common Stock on the First Year Grant date. Grants will be under the
Company’s 1999 Stock Incentive Plan or 2008 Equity Compensation Plan as the
Compensation Committee selects (as applicable and with any successor plan, the
“Stock Plan”). Assuming continued employment, the options under the Inducement
and First Year Grants will each vest in equal amounts on an annual basis over a
three year period following the date of grant (beginning with one-third on the
first anniversary), and otherwise will contain the same terms and conditions as
the Company’s standard form of nonqualified stock option agreement adopted for
use under the applicable Stock Plan, except as modified by this Agreement.
Assuming continued employment, the restricted stock units under the Inducement
and First Year Grants will each vest in equal amounts on an annual basis over a
four year period following the date of grant (beginning with 25% on the first
anniversary) and otherwise will contain the same terms and conditions as the
Company’s standard form of restricted stock unit agreement adopted for use under
the applicable Stock Plan, except as modified by this Agreement. The
Compensation Committee at its sole discretion will consider the grant of
additional compensatory stock awards to you no less frequently than annually.

- 2 -



--------------------------------------------------------------------------------



 



     (d) Relocation Expenses and Temporary Living Expenses. The Company directs
you to work at its Columbia, Maryland headquarters and will assist in relocation
expenses. You agree that you will use best efforts to relocate your primary
residence during 2009. Providing that you relocate to a residence in proximity
to Columbia, Maryland, the Company will reimburse you for relocation expenses
and temporary living expenses up to a maximum of $300,000. The residual balance
of relocation expenses and temporary living expenses will expire if not used by
December 31, 2010. Qualified relocation and temporary living expenses will cover
real estate commission fees and transfer tax fees for the sale of your residence
in New Jersey, moving costs, temporary housing rental fees, moving costs, legal
fees, inspection fees, mortgage financing fees for the purchase of your new
residence in proximity to the Company’s headquarters in Columbia, Maryland and
applicable gross-up for federal taxes. Without limiting the foregoing and
notwithstanding any other provision of this Agreement to the contrary, in no
event will reimbursement for temporary housing rental fees exceed $5,000 for any
month. Any payments or expenses provided in this Section 4(d) will be paid in
accordance with Section 7(c). If your employment ends before December 31, 2010
(the “Relocation Repayment Date”) as a result of your resignation or your
termination for Cause, you agree to repay a pro rata portion of the relocation
expenses, with the proration determined based on the number of days remaining
between the date your employment ends and the Relocation Repayment Date as
compared with the total number of days between the Effective Date and the
Relocation Repayment Date.
     (e) Tax Preparation and Financial Planning. The Company will pay you an
annual allowance of $10,000 for tax preparation and financial planning. Any
payments or expenses provided in this Section 4(e) will be paid in accordance
with Section 7(c).
     5. Employee Benefits.
          (a) Employee Welfare and Retirement Plans. You will, to the extent
eligible, be entitled to participate at a level commensurate with your position
in all employee welfare benefit and retirement plans and programs the Company
provides to its executives in accordance with Company policies.
          (b) Business Expenses. Upon submission of appropriate documentation in
accordance with its policies , the Company will promptly pay to or reimburse you
for all reasonable business expenses that you incur in performing your duties
under this Agreement, including, but not limited to, travel, entertainment,
professional dues and subscriptions, as long as such expenses are reimbursable
under the Company’s policies. Any payments or expenses provided in this Section
5(b) will be paid in accordance with Section 7(c).
          (c) Paid Time Off. You will be entitled to paid time off in accordance
with the standard written policies of the Company with regard to executives.
     6. Termination of At-Will Employment.
          (a) General. Subject in each case to the provisions of this Section 6,
nothing in this Agreement interferes with or limits in any way the Company’s
right to terminate your employment at any time, for any reason or no reason,
with or without notice, and nothing in this Agreement confers on you any right
to continue in the Company’s employ. If your employment ceases due to death or
for any other reason or for no reason, you will be entitled to receive (in
addition to any compensation and benefits you are entitled to receive under
Section 6(b) or 6(c) below): (i) any earned but unpaid Base Salary through and
including the date of termination of

- 3 -



--------------------------------------------------------------------------------



 



your employment, (ii) any earned but unpaid Annual Bonus, (iii) unreimbursed
business expenses in accordance with the Company’s policies; (iv) unpaid
relocation or temporary living expenses incurred as of such date (subject to the
requirements of Section 4(d)); and (v) any amounts or benefits to which you are
then entitled under the terms of the benefit plans then sponsored by the Company
in accordance with their terms (and not accelerated to the extent acceleration
does not satisfy Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A” of the “Code”)). Notwithstanding any other provision in this
Agreement to the contrary, any severance benefits to which you may be entitled
will be provided exclusively through the terms of this Section 6 of this
Agreement.
          (b) Termination Without Cause. If, during the Employment Term, the
Company terminates your employment without Cause (defined below), you will be
entitled to the following severance benefits:
          (i) Cash Severance. The Company will pay to you in cash (i) an amount
equal to two times your Base Salary, paid in equal installments over a 24 month
period following the Effective Release Date (as defined below) in accordance
with the Company’s standard payroll policies and procedures and in a manner not
inconsistent with Section 7 hereof, and (ii) a bonus component (the “Bonus
Component”). If you are terminated without cause during 2009, the Bonus
Component will be $500,000. If, for subsequent years, the Annual Bonus for your
year of termination is determined by the Compensation Committee under a program
intended to qualify as performance-based for purposes of Section 162(m) of the
Code (an “Exempt Bonus”), you will be paid the Bonus Component under the timing
provided in Section 4(b) of this Agreement as though you had remained employed,
with the Bonus Component determined under the factors for such Annual Bonus, but
without the exercise by the Compensation Committee of negative discretion as
provided in Treas. Reg. § 1.162-27(e)(2)(iii)(A) (with the expectation, if all
performance factors are satisfied, that the Bonus Component would be two times
Target Bonus). If the Annual Bonus for your year of termination is not intended
to be an Exempt Bonus, the Bonus Component will be two times Target Bonus paid
in the timing provided in Section 4(b) of this Agreement.
          (ii) Benefits. The Company will also pay the full cost of the health
care premiums otherwise payable by you upon your election of health care
continuation coverage for yourself and your qualified beneficiaries as provided
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) until
the earlier of 18 months or your ceasing to qualify for COBRA coverage (such as
by obtaining subsequent coverage).
          (iii) Release. To receive any severance benefits provided for under
this Agreement or otherwise, you must deliver to the Company of a general
release of claims on the form the Company provides, which must become
irrevocable within 60 days following the date of your termination of employment.
Benefits will be paid or commence no later than 30 days after such release
becomes effective (except for delays described above for the Bonus Component);
provided, however, that if the last day of the 60 day period for an effective
release falls in the calendar year following the year of your date of
termination, the severance payments will be paid or commence no earlier than
January 1 of such subsequent calendar year. The date on which your release of
claims

- 4 -



--------------------------------------------------------------------------------



 



becomes effective is the “Effective Release Date.” You must continue to comply
with the covenants under Sections 8 and 9 below to continue to receive severance
benefits.
          (c) Change in Control. If, within 12 months following a Change in
Control, your employment ends on a termination without Cause, in addition to the
compensation and benefits described in Section 2(b)(i) and (ii) above and
subject to the release required under Section 2(b)(iii), any outstanding equity
compensation awards will fully and immediately vest and, as applicable, become
exercisable, provided that the Board will have the right to suspend exercises or
sales with respect to such equity compensation pending satisfaction of the
release requirement, and provided that the vesting will not accelerate the
distribution of shares underlying equity awards if such acceleration would
trigger taxation under Section 409A(a)(1)(B). The treatment in this Section 6(c)
applies notwithstanding any contrary provisions in the applicable Stock Plan or
any award agreement. For the purpose of this Agreement, “Change of Control”
means:
          (i) consummation of a merger or consolidation to which the Company is
a party if the individuals and entities who were stockholders of the Company
immediately before the effective date of such merger or consolidation have
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of less
than 50% of the total combined voting power for election of directors of the
surviving Company immediately following the effective date of such merger or
consolidation; or
          (ii)  the direct or indirect beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) in the aggregate of securities of the Company
representing 51% or more of the total combined voting power of the Company’s
then issued and outstanding securities by any person or entity, or group of
associated persons or entities acting in concert; provided, however, that for
purposes hereof, any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company will not constitute a Change of Control; or
          (iii) the direct or indirect beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) in the aggregate of securities of the Company
representing 25% or more of the total combined voting power of the Company’s
then issued and outstanding securities by any person or entity, or group of
associated persons or entities acting in concert if such acquisition is not
approved by the Board before any such acquisition; provided, however , that for
purposes hereof, any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company will not constitute a Change of Control; or
          (iv) consummation of the sale of the properties and assets of the
Company, substantially as an entirety, to any person or entity which is not a
wholly-owned subsidiary of the Company; or
          (v) the liquidation of the Company is consummated; or
          (vi) a change in the composition of the Board at any time during any
consecutive 24-month period such that the Continuity Directors cease for any
reason to constitute at least a 70 % majority of the Board. For purposes of this
clause, “Continuity

- 5 -



--------------------------------------------------------------------------------



 



Directors” means those members of the Board who either (A) were directors at the
beginning of such consecutive 24-month period, or (B) were elected by, or on the
nomination or recommendation of, at least a two-thirds majority of the
then-existing Board.
          (d) Termination for Cause.
          (i) General. If, during the Employment Term, the Company terminates
your employment for Cause, you will be entitled only to the payments described
in Section 6(a) (excluding, on a termination for Cause, clause (ii) of
Section 6(a)). You will have no further right to receive any other compensation
or benefits after such termination or resignation of employment, except as
determined in accordance with the terms of the employee benefit plans or
programs of the Company or as required by law.
          (ii) Cause. For purposes of this Agreement, “Cause” means termination
of your employment because of (i) fraud; (ii) misrepresentation; (iii) theft or
embezzlement of assets of the Company; (iv) your conviction, or plea of guilty
or nolo contendere to any felony (or to a felony charge reduced to a
misdemeanor), or, with respect to your employment, to any misdemeanor (other
than a traffic violation), or your intentional violations of law involving moral
turpitude; (v) material failure to follow the Company’s conduct and ethics
policies; and/or (vi) your continued failure to attempt in good faith to perform
your duties as reasonably assigned by the Board to you for a period of 60 days
after a written demand for such performance that specifically identifies the
manner in which it is alleged you have not attempted in good faith to perform
such duties.
          (e) Death or Disability. Your employment hereunder will terminate
immediately upon your death, or if the Board, based upon appropriate medical
evidence, determines you have become physically or mentally incapacitated so as
to render you incapable of performing your usual and customary duties as
President and Chief Executive Officer of the Company for a continuous period in
excess of 180 days. Employment termination under this subsection is not covered
by Section 6(b) or 6(c).
          (f) Further Effect of Termination on Board and Officer Positions. If
your employment ends for any reason, you agree that you will cease immediately
to hold any and all officer or director positions you then have with the Company
or any affiliate, absent a contrary direction from the Board (which may include
either a request to continue such service or a direction to cease serving upon
notice without regard to whether your employment has ended), except to the
extent that you reasonably and in good faith determine that ceasing to serve as
a director would breach your fiduciary duties to the Company. You hereby
irrevocably appoint the Company to be your attorney to execute any documents to
effect your ceasing to serve as a director and officer of the Company and any
subsidiary, should you fail to resign following a request from the Company to do
so. A written notification signed by a director or duly authorized officer of
the Company that any instrument, document or act falls within the authority
conferred by this clause will be conclusive evidence that it does so. The
Company will prepare any documents, pay any filing fees, and bear any other
expenses related to this section.

- 6 -



--------------------------------------------------------------------------------



 



     7. Effect of Section 409A of the Code.
          (a) Six Month Delay. If and to the extent any portion of any payment,
compensation or other benefit provided to you in connection with your separation
from service (as defined in Section 409A of Code) is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and you
are a specified employee as defined in Section 409A(a)(2)(B)(i) of the Code, as
determined by the Company in accordance with its procedures, by which
determination you hereby agree that you are bound, such portion of the payment,
compensation or other benefit will not be paid before the earlier of (i) the day
that is six months plus one day after the date of separation from service (as
determined under Section 409A) or (ii) the tenth (10th) day after the date of
your death (as applicable, the “New Payment Date”). The aggregate of any
payments that otherwise would have been paid to you during the period between
the date of separation from service and the New Payment Date will be paid to you
in a lump sum on such New Payment Date, and any remaining payments will be paid
on their original schedule.
          (b) General 409A Principles. For purposes of this Agreement, each
amount to be paid or benefit to be provided will be construed as a separate
identified payment for purposes of Section 409A, and any payments that are due
within the “short term deferral period” as defined in Section 409A will not be
treated as deferred compensation unless applicable law requires otherwise.
Neither the Company nor you will have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A. This Agreement is intended to comply with
the provisions of Section 409A and the Agreement will, to the extent
practicable, be construed in accordance therewith. Terms defined in the
Agreement will have the meanings given such terms under Section 409A if and to
the extent required to comply with Section 409A. In any event, the Company makes
no representations or warranty and will have no liability to you or any other
person, other than with respect to payments made by the Company in violation of
the provisions of this Agreement, if any provisions of or payments under this
Agreement are determined to constitute deferred compensation subject to Code
Section 409A but not to satisfy the conditions of that section.
          (c) Expense Timing. Payments with respect to reimbursements of
business expenses will be made on or before the last day of the calendar year
following the calendar year in which the relevant expense is incurred. The
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year.
     8. Confidentiality, Disclosure, and Assignment
          (a) Confidentiality. You will not, during or after the Employment
Period, publish, disclose, or utilize in any manner any Confidential Information
obtained while employed by the Company. If you leave the Company’s employ, you
will not, without the Company’s prior written consent, retain or take away any
drawing, writing, or other record in any form containing any Confidential
Information. For purposes of this Agreement, “Confidential Information” means
information or material of the Company that is not generally available to or
used by others, or the utility or value of which is not generally known or
recognized as standard practice, including:

- 7 -



--------------------------------------------------------------------------------



 



          (i) information or material relating to the Company and its business
as conducted or anticipated to be conducted; business plans; operations; past,
current or anticipated software, products or services; customers or prospective
customers; or research, engineering, development, manufacturing, purchasing,
accounting, or marketing activities;
          (ii) information or material relating to the Company’s inventions,
improvements, discoveries, “know-how,” technological developments, or
unpublished writings or other works of authorship, or to the materials,
apparatus, processes, formulae, plans or methods used in the development,
manufacture or marketing of the Company’s software, products or services;
          (iii) information on or material relating to the Company that when
received is marked as “proprietary,” “private,” or “confidential”;
          (iv) the Company’s trade secrets;
          (v) software of the Company in various stages of development,
including computer programs in source code and binary code form, software
designs, specifications, programming aids (including “library subroutines” and
productivity tools), interfaces, visual displays, technical documentation, user
manuals, data files and databases of the Company; and
          (vi) any similar information of the type described above that the
Company obtained from another party and that the Company treats as or designates
as being proprietary, private or confidential, whether or not developed by the
Company.
Notwithstanding the foregoing, “Confidential Information” does not include any
information that is properly published or in the public domain; provided,
however, that information that is published by or with the your aid outside the
scope of employment or contrary to the requirements of this Agreement will not
be considered to have been properly published, and therefore will not be in the
public domain for purposes of this Agreement.
          (b) Business Conduct and Ethics. During your employment with the
Company, you will not engage in any activity that may conflict with the
Company’s interests, and you will comply with the Company’s policies and
guidelines pertaining to business conduct and ethics.
          (c) Disclosure. You will disclose promptly in writing to the Company
all inventions, discoveries, software, writings and other works of authorship
that you conceived, made, discovered, or written jointly or singly on Company
time or on your own time, providing the invention, improvement, discovery,
software, writing or other work of authorship is capable of being used by the
Company in the normal course of business, and all such inventions, improvements,
discoveries, software, writings and other works of authorship shall belong
solely to the Company.
          (d) Instruments of Assignment. You will sign and execute all
instruments of assignment and other papers to evidence vestiture of your entire
right, title and interest in such inventions, improvements, discoveries,
software, writings or other works of authorship in the Company, at the Company’s
request and expense, and you will do all acts and sign all

- 8 -



--------------------------------------------------------------------------------



 



instruments of assignment and other papers the Company may reasonably request
relating to applications for patents, patents, copyrights, and the enforcement
and protection thereof. If you are needed, at any time, to give testimony,
evidence, or opinions in any litigation or proceeding involving any patents or
copyrights or applications for patents or copyrights, both domestic and foreign,
relating to inventions, improvements, discoveries, software, writings or other
works of authorship you conceived, developed or reduced to practice, you hereby
agree to do so, and if you leave the Company’s employ, the Company will pay you
at an hourly rate mutually agreeable to the Company and you, plus reasonable
traveling or other expenses, subject to Section 7(c) of this Agreement.
          (e) Your Declaration. Except as provided in this subsection, you have
no inventions, data bases, improvements, discoveries, software, writings or
other works of authorship useful to the Company in the normal course of business
that you conceived, made or wrote before the date of this Agreement and that are
excluded from this Agreement. The excepted invention is your US Patent
20050068938 covering Internet Enhanced Cordless Phone (the “Patent”). If the
Board determines in reasonable exercise of its business judgment that the Patent
is necessary or convenient for the operation of the Company’s business in the
ordinary course you agree to negotiate in good faith, and to seek agreement with
your two co-patent holders in such negotiations with the Company regarding a
world-wide, non-exclusive, royalty-free license covering the Company’s use of
the Patent.
          (f) Survival. The obligations of this Section 8 will survive the
expiration or termination of this Agreement and your employment.
     9. Non-Competition, Non-Recruitment, and Non-Disparagement.
          (a) General. The Parties recognize and agree that (a) you are becoming
the President and Chief Executive Officer of the Company and will be a key
executive of the Company, (b) you will in the future receive, substantial
amounts of the Company’s confidential information, (c) the Company’s business is
conducted on a worldwide basis, and (d) provision for non-competition,
non-recruitment and non-disparagement obligations by you is critical to the
Company’s continued economic well-being and protection of the Company’s
confidential information. In light of these considerations, this Section 9 sets
forth the terms and conditions of your obligations of non-competition,
non-recruitment, and non-disparagement during and subsequent to the termination
of this Agreement and/or the cessation of your employment for any reason.
          (b) Non-Competition.
               (i) Unless the Company waives or limits the obligation in
accordance with Section 9(b)(ii), you agree that during employment and for the
longest of 12 months following the cessation of employment for any reason not
covered by Section 6(b) or 6(c), 18 months if Section 6(b) applies, and
24 months if Section 6(c) applies (the “Noncompete Period”), you will not
directly or indirectly, alone or as a partner, officer, director, shareholder or
employee of any other firm or entity, engage in any commercial activity in
competition with any part of the Company’s business as conducted as of the date
of such termination of employment or with any part of the Company’s contemplated
business with respect to which you have confidential information. For purposes
of this clause (i), “shareholder” does not include beneficial ownership of less
than 5% of the

- 9 -



--------------------------------------------------------------------------------



 



combined voting power of all issued and outstanding voting securities of a
publicly held corporation whose stock is traded on a major stock exchange. Also
for purposes of this clause (i), “the Company’s business” includes business
conducted by the Company, its subsidiaries, or any partnership or joint venture
in which the Company directly or indirectly has ownership of not less than one
third of the voting equity. For purposes of this Section 9, competitors of the
Company currently include but are not limited to GfK AG, IMM, Inc., The Nielsen
Company B.V., Taylor Nelson Sofres PLC, and WPP PLC.
               (ii) At its sole option the Company may, by written notice to you
at any time within the Noncompete Period, waive or limit the time and/or
geographic area in which you cannot engage in competitive activity.
               (iii) During the Noncompete Period, before accepting employment
with or agreeing to provide consulting services to, any firm or entity that
offers competitive products or services, you must give 30 days’ prior written
notice to the Company. Such written notice must be sent by certified mail,
return receipt requested (attention: Office of the Chief Legal Officer with a
required copy to the Chair of Compensation Committee), must describe the firm
and the employment or consulting services to be rendered to the firm or entity,
and must include a copy of the written offer of employment or engagement of
consulting services. The Company must respond or object to such notice within
30 days after receipt, and the absence of a response will constitute
acquiescence or waiver of the Company’s rights under this Section 9.
               (iv) If you fail to provide notice to the Company under
Section 9(b)(iii) and/or in any way violate your non-competition obligation
under Section 9(b), the Company may enforce all of its rights and remedies
provided to it under this Agreement, in law and in equity, without the
requirement to post a bond, and you will be deemed to have expressly waived any
rights you may have had to payments under Sections 6(b) or 6(c) or acceleration
under Section 6(c).
          (c) Non-Recruitment. During employment and for a period of 12 months
following cessation of employment for any reason, you will not initiate or
actively participate in any other employer’s recruitment or hiring of the
Company’s employees.
          (d) Mutual Non-Disparagement. You will not, during employment or after
the termination or expiration of this Agreement, make disparaging statements, in
any form, about the Company, its officers, directors, agents, employees,
products or services that you know, or have reason to believe, are false or
misleading. The Company’s officers and directors will not, during your
employment or after the termination or expiration of this Agreement, make
disparaging statements, in any form, about you that they know, or have reason to
believe, are false or misleading.
          (e) Survival. The obligations of this Section 9 survive the expiration
or termination of this Agreement and your employment.
     10. Miscellaneous.

- 10 -



--------------------------------------------------------------------------------



 



          (a) Notices. All notices, demands, requests or other communications
required or permitted to be given or made hereunder must be in writing and must
be delivered, telecopied or mailed by first class registered or certified mail,
postage prepaid, addressed as follows:

         
 
  If to the Company:   Arbitron Inc.
 
      Office of Chief Legal Officer
 
      9705 Patuxent Woods Drive
 
      Columbia, MD 21046
 
       
 
  If to you:   At your last address on file with the Company

or to such other address as either party may designate in a notice to the other.
Each notice, demand, request or other communication that is given or made in the
manner described above will be treated as sufficiently given or made for all
purposes three days after it is deposited in the U.S. certified mail, postage
prepaid, acceptance confirmation or at such time as it is delivered to the
addressee (with the return receipt, the delivery receipt, the answer back or the
affidavit of messenger being deemed conclusive evidence of such delivery) or at
such time as delivery is refused by the addressee upon presentation.
          (b) No Mitigation/No Offset. You are not required to seek other
employment or otherwise mitigate the value of any severance benefits
contemplated by this Agreement, nor will any such benefits be reduced by any
earnings or benefits that you may receive from any other source. The amounts
payable hereunder will not be subject to setoff, counterclaim, recoupment,
defense or other right which the Company may have against you or others.
Notwithstanding any other provision of this Agreement, any sum or sums paid
under this Agreement will be in lieu of any amounts to which you may otherwise
be entitled under the terms of any severance plan, policy, program, agreement or
other arrangement sponsored by the Company or an affiliate of the Company.
          (c) Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING ARISING IN WHOLE OR IN PART UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE RELEASE IT CONTEMPLATES, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, THE PARTIES AGREE THAT ANY PARTY MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHTS TO TRIAL BY JURY
IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS RELEASE OR TO ANY OF
THE MATTERS CONTEMPLATED UNDER THIS AGREEMENT, RELATING TO YOUR EMPLOYMENT, OR
COVERED BY THE CONTEMPLATED RELEASE.
          (d) Severability. Each provision of this Agreement must be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this

- 11 -



--------------------------------------------------------------------------------



 



Agreement is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. Moreover, if a court of competent
jurisdiction determines any of the provisions contained in this Agreement to be
unenforceable because the provision is excessively broad in scope, whether as to
duration, activity, geographic application, subject or otherwise, it will be
construed, by limiting or reducing it to the extent legally permitted, so as to
be enforceable to the extent compatible with then applicable law to achieve the
intent of the Parties.
          (e) Assignment. This Agreement will be binding upon you and will inure
to the benefit of (i) your heirs, beneficiaries, executors and legal
representatives upon your death and (ii) this Agreement will be binding upon any
legal successor of the Company. Any legal successor of the Company will be
treated as substituted for the Company under the terms of this Agreement for all
purposes. As used herein, “successor” will mean any firm, corporation or other
business entity that at any time, whether by purchase or merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company.
     None of your rights to receive any form of compensation payable under this
Agreement will be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon your death or as
provided in Section 10(g) hereof. Any attempted assignment, transfer, conveyance
or other disposition (other than as aforesaid) of any interest in your rights to
receive any form of compensation hereunder will be null and void; provided,
however, that notwithstanding the foregoing, you will be allowed to transfer
vested shares subject to stock options or the vested portion of other equity
awards consistent with the rules for transfers to “family members” as defined in
Securities Act Form S-8. Any attempted assignment, transfer, conveyance or other
disposition (other than as aforesaid) of any interest in your rights to receive
any form of compensation hereunder will be null and void.
          (f) No Oral Modification, Cancellation or Discharge. This Agreement
may only be amended, canceled or discharged in writing signed both by you and
the Chair of the Compensation Committee of the Board.
          (g) Survivorship. The respective rights and obligations of Company and
you hereunder will survive any termination of your employment to the extent
necessary to the intended preservation of such rights and obligations.
          (h) Beneficiaries. You will be entitled, to the extent applicable law
permits, to select and change the beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder upon your death by giving the Company
written notice thereof in a manner consistent with the terms of any applicable
plan documents. If you die, severance then due or other amounts due hereunder
will be paid to your designated beneficiary or beneficiaries.
          (i) Withholding. The Company will be entitled to withhold, or cause to
be withheld, any amount of federal, state, city or other withholding taxes or
other amounts either required by law or authorized by you with respect to
payments made to you in connection with your employment hereunder.
          (j) Company Policies. References in the Agreement to Company policies
and procedures are to those policies as they may be amended from time to time by
the Company.

- 12 -



--------------------------------------------------------------------------------



 



          (j) Governing Law. This Agreement must be construed, interpreted, and
governed in accordance with the laws of Maryland, without reference to rules
relating to conflicts of law.
          (k) Entire Agreement. This Agreement and any documents referred to
herein represent the entire agreement of the Parties and will supersede any and
all previous contracts, arrangements or understandings between the Company and
you.
Signatures on Page Following

- 13 -



--------------------------------------------------------------------------------



 



   IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and you have hereunto set your hand, as of the day and year first above written,
to be effective as of the Effective Date.

          ARBITRON INC.:    
 
       
By:
  /s/ William T. Kerr
 
   
 
  William T. Kerr    
 
  Chair of Compensation and Human Resources Committee    
 
       
 
        EXECUTIVE:    
 
       
 
  /s/ Michael P. Skarzynski
 
   
 
  Michael P. Skarzynski    

- 14 -